 158DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)All machinists, including blacksmiths.(d)All pipe fitters.(e)All other production and maintenance employees, includ-ing oilers, knife grinders, and auto mechanics.Springhill, Louisiana, plant (Case No. 15-RC-473)(f)All millwrights.(g)All welders.(h)All boilermakers.(i)All steelworkers.(j)All toolroom employees, including machinists and black-smiths.(k)All sheet metal workers.(1)All pipe fitters.(m) All other production and maintenance employees, includ-ing auto and Diesel mechanics, crane operators, knife grinders,roll grinders, well-men, and oilers.Panama City, Florida, plant (Case No. 15-RC-475)(n)All millwrights.(o)All steelworkers.(p)All toolroom men, including machinists and blacksmiths.(q)All sheet metal workers.(r)All welders.(s)All carpenters.(t)All pipe fitters.(u)All production and maintenance employees, includingmetermen, auto mechanics, crane operators, mechanics, paper millturbine operators, the molder,.and firemen.[Text of Direction of Elections omitted from publication in thisvolume.]LLOYD A. FRY ROOFINGCOMPANYandLOCAL 707, INTERNATIONALUNION OF OPERATING ENGINEERS, AFL, PETITIONER.CaseNo.39-RC-305.July 12, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel.[Members Houston, Reynolds, and Styles].95 NLRB No. 19. LLOYD A. FRY ROOFING COMPANY159--Upon the entire record in this case, the Board finds:1.The:-.Employer is engaged in commerce within the meaning ofthe Act...2.The, labor organization involved claims to represent employees;of'the- Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :The Petitioner seeks a unit of all production and maintenance em-ployees of the Lloyd A. Fry Roofing Company, excluding profes-sional, office and clerical employees, truck drivers, supervisors, and.employees of Volney Felt Mills, Inc.The Employer contends thatthe requested unit is inappropriate because it does not include theemployees of Volney Felt Mills, Inc. It asserts that the operations ofboth companies constitute a single integrated enterprise and thereforeonly a single unit of the employees of both companies is appropriate.There is no history of collective bargaining for any of these employees.Volney Felt Mills, Inc., hereinafter called Volney, and the LloydA. Fry Roofing Company, hereinafter called Fry, are part of a multi-state enterprise..Only the plant in Houston, Texas, is involved inthis proceeding.Volney is a wholly owned subsidiary of Fry.Bothcompanies have the same board of directors and president.Volney and Fry occupy a single building which is divided by a firewall which contains two large openings, protected by fire doors. TheVolney operations are conducted on one side of the fire wall, and theFry operations are conducted on the other side of the fire wall. Volneymanufacturing asphalt roofing.The dry felt which is manufacturedby Volney is taken from the felt machine by .Volney employees toFry's roofing machines, where Fry's.employees use it in the manu-facture of the asphalt roofing.Approximately 65 percent of the feltmanufactured by Volney is used in the manufacture of asphalt roof-ing by Fry 'at the Houston plant. The other 35 percent of the felt, issent to, a Fry roofing plant at Stroud, Oklahoma.Volney felt millsdo not sell felt to the general public, but sell only to Fry Roofing,Company plants.Theret'is one plant manager and one assistant plant manager whohave general over-all supervision over both the Volney and Fry opera-tions.One office staff does the clerical work for both companies underthe supervision of one office manager.Each company has separate,mine dlatelysupervise the work of the employees of 'their respectiveU'There are 11 Volney felt nrills and 17 Fry roofing plants in the United States. 160DECISIONS OF NATIONALLABOR RELATIONS BOARDcompanies.Althoughseparatepayrolls are kept for eachcompany,all employees are paid by checks drawn on the Fry company.Finalauthority as to hiring, discharge, and discipline is vested in theplant manager.Although the superintendents of each.company, forthe most part, hire their own employees, they do so subjectto definitehiring policies laid down by the plantmanager.The policies govern-ing discharge and disciplineare also, centrally determined.Personnelpolicies andemployee benefits, suchas insurance,hospitalization, andvacations, are the same for employees of both companies!There are 70 employees on the Fry payroll and 49 on the Volley pay-roll.All, except the truck drivers, are hourly paid, and receive sub-stantially the same wages.Although the processes required for eachplant's operations are different, the work of both is similar 'as" far asoperating the machines is concerned.'There is one warehouse whichserves both companies, and the truck drivers who are on the Fry pay-roll do work for both companies.The watchmen on both payrollshave the same duties, and when only one watchman is on duty, he hasthe responsibility of watching the entire building which houses bothplants 4The mechanics for both companies all work outof the samemachine shop and use the same equipment.'When necessary, themechanics of one plant help the mechanics of the other plant.Therate of pay for all mechanics is substantially the salve, except thatsome of the Volney mechanics get about 5 cents more an hour."Under all the circumstances, including the substantial identity ofcontrol, the integrated operations, and the common determination ofpersonnel and labor policies, we are of the opinion that Fry and Volneytogether constitute a single Employer within the meaning of Section 2'(2) of the Act, and that their employees at Houston, Texas,comprisea single unit appropriate for the purposes of collective bargaining."The only basis for establishment of the unit sought by the Petitioner,that we canperceive, is theextent ofthe Petitioner's organizationamongonly the Fry employees.The Act, however, precludes a findingon this basis alone."As the Petitioner has not made an adequate showing ofinterest inthe unit found appropriate, we shall dismiss the petition herein.3These policies are determined by the executive office in Chicago,and are followed inall plants throughout the United States.3 Fry has 11 and Volney has about 10 skilled operators.The remainder of the workers,with the exception of the truck drivers, are unskilled laborers.4There are three watchmen on the Fry payroll,and one on the Volney payroll.5There are five mechanics on the Volney payroll,and two on the Fry payroll.' The mechanical work in the Volney plant is more intricate than that in the Fry plant,and requires mechanics of a little higher skill.a Lloyd A.Fry Rooftnq Company and Volney Felt Mills,Inc.,92 NLRB 1170.a Peterzell& Gelles, Inc.,94 NLRB 346;PacificGas & Electric Company,91 NLRB 615. LACONIA MALLEABLE IRON COMPANY, INC.161OrderUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,disrriissed.LACONIA MALLEABLE IRON COMPANY, INC.avdUNITED STEELWORKERSof AMERICA, CIO, PETITIONER.Case No. 1-RC-2057. July 12,1951Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued on May 2,1951, in the above proceeding, an election by secret ballot was held onMay 17, 1951, under the direction of the Regional Director for theFirst Region, among production and maintenance employees at theEmployer's Laconia, New Hampshire, plant, in the unit heretoforefound appropriate.Upon the conclusion of the election, a tally of ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.The tally showed that, of approximately 115 eligible voters, 55 castballots for the Petitioner, 54 cast ballots against the Petitioner, and theballot of 1 voter was challenged.The challenged ballot is determina-tive of the outcome of the election.The Challenged BallotDuring the counting of ballots, on May 17, 1951, the Board agent in.charge declared void a ballot marked as follows : The "Yes" box isuntouched; slightly to the left of the "No" box, and running throughthe top left-hand corner thereof, is a line which the parties agree is acheckmark; entirely within the "No" box are several pencil marks ofirregular shape and intensity.The Employer disagreed with thedetermination of the Board agent and challenged the ballot.On May 22, 1951, the Employer duly filed its objections to theconduct of the election and conduct affecting the results of the election,in which it contended that the Board agent in charge of the electionerroneously refused to count as valid the ballot of the challengedvoter and requested that the Board declare the challenged ballot validand dismiss the petition or, in the alternative, direct a new electionin the afore-mentioned unit.On May 29, 1951, the Regional Director, having duly investigatedthe matter, issued and duly served on the parties his report on ob-jections, in which he concluded that the challenged ballot was validand recommended that an amended tally of ballots be issued, showing95;NLRB No. 20